—Judgment unanimously affirmed. Memorandum: Defendant failed to move to withdraw her plea or to vacate the judgment of conviction and therefore failed to preserve for our review her contention that the plea colloquy was insufficient (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, 71 NY2d 662, 665). Nor is this one of those rare cases in which defendant’s recitation of the underlying facts “casts significant doubt upon the defendant’s guilt or otherwise calls into question the voluntariness of the plea” (People v Lopez, supra, at *962666). (Appeal from Judgment of Ontario County Court, Harvey, J. — Forgery, 2nd Degree.) Present — Pine, J. P., Wisner, Pigott, Jr., Scudder and Balio, JJ.